          Case 3:20-cv-01101-SI                                       Document 1-7                               Filed 07/08/20                              Page 1 of 1




                                                                                            fi

                                                                                                                              %
                                          r\


                                                       T

              If            1 *                        j
                                                                              ,                  mm
                                                                                                                     J
                                                                                                                     J
                                                                                                                                                                 '




            urnim                                      \
                                                                          M'                                      {

    Brl^E                                                            i* "
                                                                      v
                                                                          \
                                                                                                 -V
                                                                                                                 j
                                                                                                                 i                                           a




                                                                                                                          ¥
                                                                &
                                                                                       '\r~: \



    i MX                             i
                                                            -                 i                             [ip^TTi

                                                                              * J4

                                                                                  V"
                                                                                                                                              *

: [Hi 1                              r
                                     WW                ..
                                                                £5
                                                                          jr^T'
                                                                                                                                                                                  fx
                                                                                                                                                                                  m

HI
n
                                         mm       »wim)



                                                                                        «        v\     1MVBTI4                       mSjf<       HH Hi
                                                                                                      "JWU1J.J
                                                                                                                                                  I
VI'                                                                                    PV                                                         >> '/,./           - mBmmli
in§
j
                             Pi
                                                                                                                                                                      ( III
 jiiiii
    HI >!
                                                                                                                                                    lifr
 WnflM                                                                                           ;
                                                                                                                                                     :

                                                                                                                                                                          B
                                          J
                                                                 >.?V
ES                                            «


                                                                          K'J
    1 / l///'i 1 1 1 ill j i'l'jit                                    ' ?™

                                                                                                        ^*1
                                                                                                                                  r
                                                                                                                                                                                           v
V                     /Ml                                             Si^. '•77
                                                                                                                                              HJ
                                                                                                             Wd
J
                                                                                                                                                                      m."': I
                           ism                         /j
                           n                      ia
                                                                                                                                                                     ;i           B
                                                                                                                                                                                       1

                  m
                                     mm                                                                                                                                       I
    ?w.
                                                                                                                          ;




                                                                                                                     'J




                                                                       EXHIBIT 7
                                                                       L 1IHIHX3
